Title: Treasury Department Circular to the Collectors of the Customs, 26 March 1794
From: Treasury Department,Hamilton, Alexander
To: 



Treasury Department 26 March 1794
Sir,

Inclosed you will find a resolution of Congress for laying an embargo on all vessels in the ports of the United States bound to any foreign port or place, for the term of thirty days. It is understood that this is not to interfere with any of the usual proceedings in the cases of vessels employed in the coasting trade or Fisheries except that the surrender of a license in order to the proceeding on a foreign voyage is not to be received. The Registers of all vessels which are or may be deposited with you, are to be detained until the expiration of the term of the embargo. During that term no clearance for a foreign port or place is to be granted, nor are any but vessels employed in the coasting trade or Fisheries, to be permitted to clear from district to district without bond being first given with one or more sureties to your satisfaction in a sum equal to the value of whatever lading she may have on board, with condition that she will proceed to the district for which she shall clear, and there enter, and shall produce within a term not exceeding four months, a certificate from the Collector of some other district, of her having there duly landed her said lading.
I am Sir,   Your obedient Servant

A Hamilton

